Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s preliminary amendment filed on 12/13/2019. Claims 1-20 are currently pending in the application. An action follows below:

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Joshua B. Goldberg, Reg. No. 44126, on 02/23/2021.
The application has been amended as follows: 
In the claims:
	Claim 1: 	replace “a gate” in line 11 with -- the gate --;
			insert -- voltage -- immediately after “node” in line 16; and
			replace “the inactive” in line 29 with -- an inactive --.

Claim 9: 	replace “comprises” in line 2 with -- is -- and
			replace “the first” in line 4 with -- a first --.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a signal combination circuit, a gate driving unit, a gate driving circuit, and a display device, capable of providing a uniform display brightness of the OLED display device by providing a double-pulse signal as a combination of the two single pulse signals, one pulse corresponding to the driving stage and the other pulse corresponding to the stable display stage, within a duration of one frame of picture. Independent claim 1 identifies the uniquely distinct limitations, “the node voltage control circuit is coupled to the first inactive level output circuit at a control node, and further coupled to a first reset signal input terminal of the first shift register, a first pull-up node of the first shift register, a second signal output terminal of the second shift register, a first clock signal input terminal, a first operation power supply terminal, and a second operation power supply terminal, and configured to write, in response to signals provided by the first reset signal input terminal, the first pull-up node, the second signal output terminal, and the first clock signal input terminal, a first operation voltage provided by the first operation power supply terminal to the control node when the signal provided by the first signal output terminal or the second signal output terminal is at the active level, and a second operation voltage provided by the second operation power supply terminal to the control node when signals provided by the first signal output terminal and the second signal output terminal are both at an inactive level, the first inactive level output circuit is coupled to the control node, an inactive level input terminal and the driving signal output terminal, and configured to write, in response to a voltage of the control node, an inactive-level voltage provided by the inactive level input terminal to the driving signal output terminal when the voltage of the control node is the second operation voltage” in last 18 lines. 
		The closest prior art, LIU (US 2014/0145924 A1), discloses a related signal combination circuit (see at least Figs. 2, 4, disclosing a signal combination circuit comprising an element 4/Z1]) comprising: a first active level output circuit (see at least Fig. 4, disclosing a first active level output circuit comprising elements [41, 42]) and a first inactive level output circuit (see at least Fig. 4, disclosing a first inactive level output circuit comprising an element 43,) wherein the signal combination circuit is configured to combine pulse signals outputted from a first shift register and a second shift register (see at least Fig. 2, disclosing the signal combination circuit [4/Z1] configured to combine pulse signals outputted from a first shift register S1 and a second shift register S2,) the signal combination circuit (4/Z1), the first shift register (S1) and the second shift register S2 are comprised by a gate driving unit having a driving signal output terminal (OUT terminal of the element Z1; see Fig. 2,) the first active level output circuit [41, 42] is coupled to an active level input terminal (Vgh), a first signal output terminal (OUTPUT of S1) of the first shift register (S1), a second signal output terminal (OUTPUT of S2) of the second shift register (S2) and the driving signal output terminal (OUT of Z1) of the gate driving unit, and configured to write, in response to signals provided by the first signal output terminal (OUTPUT of S1)  and the second signal output terminal (OUTPUT of S2), an active-level voltage (Vgh) provided by the active level input terminal to the driving signal output terminal when a signal .
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626